DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Petria et al (US 20190306024 A1) in view of Suryavanshi et al (US 20150141005 A1).
Regarding claims 1, 5, 6, Petria et al discloses a method (fig. 2, fig. 7), comprising: connecting (Gateway 150 includes a processor 210), through a first connection (Bluetooth connection), a mobile device (mobile device 130 or device 105 to be configured) to a device to be configured into an Internet of Things (multiple IoT devices 105a-d; the IoT system can connect to a remote service (145) over one or more networks 120; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable 

On the other hand, Suryavanshi et al, from the same field of endeavor, discloses the features of providing (receiving and processing sensor data in response to recognizing a known unique identifier of a proximate available wireless network access point; in addition, the mobile device may perform operations for obtaining sensor data via various sensors ; paragraph 0026, 0032), through an interface (Bluetooth to connect to the device), validation results (a security code or a hash value may be included in the encoded information to authenticate the encoded information; in addition, the join request message may include various data required to verify or authorize the mobile device (and its user) to the group communications server ;paragraph 0047, 0103) based on receipt of processing results of the sensor data (obtaining sensor data via a sensor in response to determining that the unique identifier matches the predefined identifier, processing the obtained sensor data to identify encoded information; paragraph 0004, 0028) through the first connection (establish a wide area network or local area network connection; the connection information may include network information, such as the SSID of a specific Wi-Fi access point to use for the group communication ; paragraph 0049) from the device (a mobile device includes a memory, a sensor and a processor coupled to the memory; a first mobile device 102 and a second mobile device 110 both connected via wireless data links 103 to a wireless network access point 104, such as a WiFi router; paragraph 0036) to be configured to the mobile device (the mobile devices 102, 110 may exchange signals with the wireless network access point 104 using Bluetooth, WiFi, or other wireless protocols; furthermore, the first mobile device 102 may be configured to exchange signals over a long-range wireless link 127 with a base station 126 
Regarding claim 2, Petria et al as modified discloses a method (fig. 2, fig. 7), wherein the first connection (Bluetooth connection) is a Bluetooth connection and the second connection is a cellular connection (Wifi connection or cellular connection; paragraph 0045-0046), wherein the provisioning the device to be configured comprises: obtaining , by the mobile device (device 105d; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable computing device; paragraph 0019, an authentication token 
	Regarding claim 3, Petria et al as modified discloses a method (fig. 2, fig. 7), wherein the providing, through the first connection (Bluetooth connection), the sensor data (receive sensor data from the devices; paragraph 0054, 0059) from the mobile device to the device to be configured comprises2120179-0246US01/5366269.1Attorney Docket No. 120179-0246US01 generating the sensor data (generating sensor data) in real time from one or more sensors (sensors 110a-c; system includes multiple sensor devices;6120179-0246US01/5366269.1Attorney Docket No. 120179-0246US01 receiving data from one or more mobile devices 130a-f; generate sensor data; paragraph 0053-0054) of the mobile device, the sensor data involving at least one of accelerometer data (devices are also typically equipped with resources such as microphones, speakers and a variety of sensors (accelerometer, 
	Regarding claims 7,  11, 12, Petria et al discloses a computer program (fig. 1A, fig. 2 ), storing instructions for executing a process, the instructions comprising: connecting (Gateway 150 includes a processor 210), through a first connection (Bluetooth connection), a mobile device (device 105 or 130) to a device (device 105 to be configured) to be configured into an Internet of Things system (multiple IoT devices 105a-d; the IoT system can connect to a remote service (145) over one or more networks 120; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable computing device; paragraph 0019), and connecting, through a second connection (Wifi connection or cellular connection; paragraph 0045-0046), the mobile device (mobile device 105 or 130; device 105d; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable computing device; paragraph 0019) to a host server (servers 145, 140, multiple server computers such as IoT server 405) of the IoT system (the gateway 150 may include an IoT server 405 to serve one or more IoT applications using various combinations of devices (105a,b,d) within wireless communication range of the gateway 150; furthermore, the remote service system 145 may interface with one or more gateways (150) used to implement one or more instances, or deployments, of a particular IoT application using one or more networks 120  ; paragraph 0056, 0071), the first connection and second connection being different (different connections: Bluetooth connection and WiFi connection), provisioning the device to be configured into the IoT system (multiple IoT devices 105a-d; asset discovery module 225 can be defined in service logic 202, 204 of a particular IoT application; paragraph 
However, Petria et al does not specifically disclose the features of providing, through an interface, validation results based on receipt of processing results of the sensor data through the first connection from the device to be configured to the mobile device.
On the other hand, Suryavanshi et al, from the same field of endeavor, discloses the features of providing (receiving and processing sensor data in response to recognizing a known unique identifier of a proximate available wireless network access point; in addition, the mobile device may perform operations for obtaining sensor data via various sensors ; paragraph 0026, 0032), through an interface (Bluetooth to connect to the device), validation results (a security code or a hash value may be included in the encoded information to authenticate the encoded information; paragraph 0047) based on receipt of processing results of the sensor data (obtaining sensor data via a sensor in response to determining that the unique identifier matches the predefined identifier, processing the obtained sensor data to identify encoded information; paragraph 0004, 0028) through the first connection (establish a wide area network or local area network connection; the connection information may include network information, such as the SSID of a specific Wi-Fi access point to use for the group communication ; paragraph 0049) 
	Regarding claim 8, Petria et al as modified discloses a computer program (fig. 1A, fig. 2 ), wherein the first connection (Bluetooth connection) is a Bluetooth connection and the second connection is a cellular connection (Wifi connection or cellular connection; paragraph 0045-0046), wherein the provisioning the device to be configured comprises: obtaining, by the mobile device (device 105d; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable computing device; paragraph 0019) an authentication token from the host server (servers 145, 140, multiple server computers such as IoT server 405) through the cellular connection, and4 120179-0246US01/5366269.1Attorney Docket No. 120179-0246US01 providing  (provide functionality; process the sensor data as inputs; send sensor data to the devices) the authentication token (the gateway 150 may include an IoT server 405 to serve one or more IoT applications using various combinations of devices (105a,b,d) within wireless communication range of the gateway 150; furthermore, the remote service system 145 may interface with one or more gateways (150) used to implement one or more instances, or deployments, of a particular IoT application using one or more networks 120  ; paragraph 0056, 0071) to the device to be configured through the Bluetooth connection to connect the device to be configured to the IoT system (multiple IoT devices 105a-d; the IoT system can connect to a remote service (145) over one or more networks 120; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable computing device; paragraph 0019; in addition, a configuration manager 240 can allow resource configurations from one IoT system to be carried over and applied to another service; note that processors 970 and 980 may exchange data via a 
	Regarding claim 9, Petria et al as modified discloses a computer program (fig. 1A, fig. 2 ), wherein the providing, through the first connection (Bluetooth connection), the sensor data (receive sensor data from the devices; paragraph 0054, 0059) from the mobile device to the device to be configured comprises generating the sensor data (generating sensor data) in real time from one or more sensors (sensors 110a-c; system includes multiple sensor devices;6120179-0246US01/5366269.1Attorney Docket No. 120179-0246US01 receiving data from one or more mobile devices 130a-f; generate sensor data; paragraph 0053-0054) of the mobile device, the sensor data involving at least one of accelerometer data (devices are also typically equipped with resources such as microphones, speakers and a variety of sensors (accelerometer, light, temperature), camera images, gyroscope data, magnetometer data (paragraph 0033, 0039), and device-motion data (a motion sensor and control; paragraph 0019-0020, 0045).  
	Regarding claim 13, Petria et al discloses a mobile device (fig. 1A, fig. 2), comprising: a processor, configured to: connect (Gateway 150 includes a processor 210), through a first connection (Bluetooth connection), to a device to be configured into an Internet of Things system (multiple IoT devices 105a-d; note that devices 105a-d can include a mobile personal computing device, such as a smart phone or tablet device, a wearable computing device; paragraph 0019), and connect, through a second connection (Wifi connection or cellular connection; paragraph 0045-0046), to a host server (servers 145, 140, multiple server computers such as IoT server 405)  of the IoT system (the gateway 150 may include an IoT server 405 to serve one or more IoT applications using various combinations of devices (105a,b,d) within wireless communication range of the gateway 150; furthermore, the remote service system 145 
However, Petria et al does not specifically disclose the features of providing, through an interface, validation results based on receipt of processing results of the sensor data through the first connection from the device to be configured. 
On the other hand, Suryavanshi et al, from the same field of endeavor, discloses the features of providing (receiving and processing sensor data in response to recognizing a known unique identifier of a proximate available wireless network access point; in addition, the mobile device may perform operations for obtaining sensor data via various sensors ; paragraph 0026, 0032), through an interface (Bluetooth to connect to the device), validation results (a security code or a hash value may be included in the encoded information to authenticate the encoded information; paragraph 0047) based on receipt of processing results of the sensor data (obtaining sensor data via a sensor in response to determining that the unique identifier matches the 
Regarding claim 14, Petria et al as modified discloses a mobile device (fig. 1A, fig. 2), 
further comprising one or more sensors (sensors 110a-c; system includes multiple sensor devices )6 120179-0246US01/5366269.1Attorney Docket No. 120179-0246US01 wherein the processor (process the sensor data as inputs; send sensor data to the devices) is configured to provide, through the first connection (Bluetooth connection), the sensor data (receive sensor data from the devices; paragraph 0054, 0059) to the device (generating sensor .
Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petria et al (US 20190306024 A1) in view of Suryavanshi et al (US 20150141005 A1) as applied to claim 1 above, and further in view of Tran et al (US 20190361917 A1).
Regarding claims 4, 10, Petria and Suryavanshi disclose everything claimed as explained above except the features of obtaining one or more documents from the host server through the second connection; providing the one or more documents through the first connection to the device to be configured; and providing, through an interface, validation results based on receipt of processing results of the one or more documents through the first connection from the device to be configured to the mobile device. 
However, Tran et al discloses the features of obtaining (obtaining documents) one or more documents from the host server (cloud server network device; the cloud server network device sends plural second request messages for the desired cloud electronic content to the selected ones of the plural other different cloud server network devices; paragraph 0127) through the second connection (Bluetooth or a Wifi connection; paragraph 0106, 0130); providing (mobile phone 16, PDA or computer 19; paragraph 0020, 0229) the one or more documents through the first connection to the device (a portable or handheld device will receive notification of potential adverse affects from drug combinations, as reported and published by medical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641